Citation Nr: 0810150	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-36 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for the residuals of an upper back injury with scoliosis and 
degenerative arthritis of traumatic origin.

2.  Entitlement to a rating in excess of 10 percent disabling 
for headaches.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In the June 2005 rating decision, entitlement to service 
connection of the bilateral knees was denied and 10 percent 
ratings for her service-connected residuals of an upper back 
injury with scoliosis and degenerative arthritis of traumatic 
origin (hereinafter back disability) and headaches were 
granted.  

However, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The grants of the 10 percent ratings are not full 
grants of the benefits sought on appeal as to either service-
connected condition.  Additionally, the veteran requested 
still higher ratings in her July 2005 notice of disagreement 
(NOD), the matters remain before the Board for appellate 
review.

In April 2006, the veteran presented testimony at a hearing 
conducted at the Detroit RO before a Decisions Review Officer 
(DRO).  A transcript of this hearing is in the veteran's 
claims folder.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of an upper back injury with 
scoliosis and degenerative arthritis of traumatic origin is 
productive of 30 degrees of forward flexion of the cervical 
spine.

3.  The veteran's headaches are not productive of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.

4.  The weight of the competent and probative medical 
evidence is against a finding of a current bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no higher, 
were met for the residuals of an upper back injury with 
scoliosis and degenerative arthritis of traumatic origin.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5237 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for migraines were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).

3.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.307(a)(3), and 3.309(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim for 
service connection for a bilateral knee disability, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence and to submit any 
evidence in her possession that pertains to the claim.  
Finally the letter advised her what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for a bilateral knee 
disability.  In any event, any defects (as to substance or 
timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection for a bilateral knee disability is not warranted.  

Turning to the increased rating claims, prior to initial 
adjudication of the veteran's claims for increased ratings 
for her service-connected back disability and headaches, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187; Pelegrini II.  In 
this regard, the letter advised her what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The letter also advised the veteran what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  Finally, 
she was specifically told that it was her responsibility to 
support the claims with appropriate evidence and to submit 
any evidence in her possession that pertains to the claims.  

However, in order to satisfy the first Pelegrini II element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. Filed _ U.S.L.W._(March 21, 2008) 
(No.07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran an April 2005 letter, which requested that the 
veteran provide evidence describing how her disabilities had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening had on her employment and daily life 
during the course of the May 2005 and July 2006 VA 
examinations performed in association with her claims.  
During her April 2006 hearing, she was specifically 
questioned about impact her disabilities had on her daily 
life and the effect her headaches had on her employment.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both during 
her examinations and in her own statements at her hearing 
show that she knew that the evidence needed to show that her 
disability had worsened and what impact that had on her 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
her with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a back disability and headaches.  As 
will be discussed below, her back disability is rated under 
Diagnostic Code 5237, 38 C.F.R. § 4.71a and her headaches are 
rated under Diagnostic Code 8100, 38 C.F.R. § 4.124a.  
Beginning with the veteran's headaches, Diagnostic Code 8100 
provides that the rating is dependent on the frequency of 
prostrating attacks.  There is no mention of a specific 
measurement or test result that is required for a higher 
rating.  As such, entitlement to a higher disability rating 
would be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of her headaches and the 
effect of that worsening has on the claimant's employment and 
daily life.  Therefore, the Board finds that the April 2005 
notice letter satisfied element two for the claim for the 
veteran's service-connected headaches.  See Vazquez-Flores.  

Regarding the claim for a back disability, Diagnostic Code 
5237 relies on a single measurement or test to establish a 
higher rating.  See id.  The veteran was not provided notice 
of this as required by Vazquez-Flores, supra.  The Board 
concludes, however, that this error was not prejudicial.  The 
RO provided an opportunity to undergo the necessary test 
during her May 2005 and July 2006 VA examinations and the 
veteran did so.  Given the nature of the veteran's claim and 
the fact that the RO scheduled her for examinations in 
connection with this claim that the veteran underwent, the 
Board finds that a reasonable person would have known the 
general requirements necessary to establish a higher rating, 
including the importance of the range of motion examination.  
The Board finds that any error in failure to provide Vazquez-
Flores element two notice is not prejudicial for the claim 
for the veteran's service-connected back disability.  See 
Sanders, supra.  

As to the third element, the March 2006 notice letter also 
notified the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the March 2006 
letter satisfied the third element of Vazquez-Flores.  

As to the fourth element, the April 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, which could be submitted in 
support of her claims.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met for both the claims 
for increased ratings on appeal.  The Board, therefore, finds 
that the requirements of Pelegrini II are met and that the VA 
has discharged its duty to notify on the increased ratings 
for a back disability and headaches.  See Pelegrini II, 
supra.  

As noted above, in a letter dated in March 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  Although the notice letter was 
provided after the initial RO decision, the claims were 
subsequently readjudicated in a December 2006 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Additionally, the veteran indicated 
in a January 2007 letter that she had no additional evidence 
to submit in connection with her claims.  In any event, the 
veteran is appealing the degree of disability, demonstrating 
that she has actual knowledge of this element.  As will be 
discussed in the decision below, a higher rating is being 
granted for the back disability, and the effective date to be 
assigned will be addressed by the RO.  Regarding the claim 
for migraines, there will be no further increase as a result 
of this decision, and the veteran has not disputed the 
effective date, the issue of an earlier effective date to be 
assigned is rendered moot.  As such, Board finds that the 
evidence does not show, nor does the veteran or her 
representative contend, that any deficiencies in timeliness 
have affected the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran testified at a 
hearing conducted in April 2006.  VA has also assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to her claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in May 2005 and July 2006 
for her increased rating claims.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disabilities 
since she was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 
examinations in this case are adequate upon which to base a 
decision.

The Board acknowledges that although the veteran had VA 
examinations in May 2005 and July 2006 specifically for her 
claim for a bilateral knee disability, the examiner did not 
render an opinion as to etiology of her claimed knee 
disability.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  However, the Board 
concludes an opinion is not needed for the aforementioned 
claim because the more persuasive evidence established that 
the veteran's knees are normal.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
fact, the July 2006 examiner specifically concluded that 
there were no functional limitations related to her knees and 
therefore there was no need for an opinion as her knees were 
clinically normal.  As such, without a current disability, 
the claim cannot be granted and a remand for a VA opinion is 
not necessary.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

1.  Back disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's service-connected back disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
disability evaluation is assigned when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
ht entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is entitled to an increased evaluation in excess of 
10 percent for her service-connected back disability.  In 
this regard, the evidence of record more nearly approximates 
the criteria for a 20 percent rating, and no higher.  
Although the veteran had findings of 30 degrees flexion of 
the cervical spine, a 30 percent rating is not warranted as 
the evidence of record did not more nearly approximate 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  In fact, 
during the veteran's May 2005 VA examination, cervical spine 
range of motion was 30 degrees extension, 30 degrees flexion, 
15 degrees lateral flexion, and 50 degrees rotation without 
pain.  Thoracic spine range of motion revealed normal 
alignment, no spasm, no deformity, and full painless shoulder 
movements.  During the July 2006 VA examination, range of 
motion was 30 degrees extension, 30 degrees flexion without 
pain, 25 degrees lateral flexion, 75 degrees lateral rotation 
without pain.  Range of motion of the lumbar spine was 30 
degrees extension with pain, 75 degrees flexion, 25 degrees 
right and left lateral flexion, and 25 degrees rotation.  
There were no findings of any ankylosis.  July 2006 x-rays of 
cervical, thoracic, and lumbar spine were normal except for 
mild scoliosis of the upper lumbar area.  As such, the 
evidence of record more nearly approximates the criteria for 
a 20 percent rating, and no higher.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain, 
spasm, and that her work was affected by her decreased 
ability to bend her back; however, these symptoms are already 
contemplated in the currently assigned 20 percent disability 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected back 
disability.  During both examinations, the veteran's entire 
spine showed good muscle tone and posture with no atrophy, 
spasm, or tenderness.  Importantly, during the July 2006 VA 
examination, the examiner specifically found no evidence of 
weakness, fatigability, incoordination, or function loss due 
to pain and no additional limitation of motion of upper back 
or neck due to pain, fatigue, lack of coordination or pain on 
repetitive use.  The veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's service-connected back disability.

Additionally, the Board has considered the provisions of Note 
1.  However, a separate rating under the neurological codes 
is not warranted.  In this regard, no radiation of pain or 
neurological deficiency was specifically indicated during her 
examinations.  

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  As reflected in the analysis, the Board 
has determined that a 20 percent rating is warranted for the 
veteran's service-connected back disability for the entire 
appeal period.  There are no factual findings which show 
additional distinct periods that warrant different ratings.  
As such, entitlement to a rating a 20 percent for a back 
disability, and no higher, is granted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5237; Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected back 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  Importantly, the 
July 2006 VA examiner concluded that there were no work 
related functional limitations due to the veteran's back.  As 
such, the medical evidence of record does not show that her 
service-connected back disability had interfered with 
employment beyond the regular schedular criteria nor that her 
service-connected back rendered her unemployable.  In fact, 
the veteran testified that she is working.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Migraines

The veteran's headaches are rated under Diagnostic Code 8100, 
for migraine headaches.  A 10 percent rating is assigned for 
migraine headaches, when there are characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent rating is assigned for migraine 
headaches when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for her service-connected migraines.  In this 
regard, the evidence of record did not demonstrate 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  During the May 
2005 VA examination, the veteran's headaches were described 
as bitemporal in location, throbbing in quality, lasting two 
hours, and occurring four times per week.  There was no 
nausea, vomiting, visual disturbances, dizziness, or loss of 
consciousness.  Neurological examination indicated that all 
cranial nerve function was intact.  Further, mental status, 
motor system, and sensory examination were all intact.  

The Board acknowledges Dr. L.E.'s February 2006 letter in 
which he stated that the veteran had severe migraines two to 
three times a week and was off work one to two days when her 
headaches were at a critical level, at which point she needed 
to be in a quiet darkened place with bed rest and medication.  

Importantly, however, the veteran's own description of her 
headaches does not suggest that they are prostrating in 
nature.  During her May 2005 VA examination, she stated that 
Tylenol provided relief and she was usually able to work with 
her headaches as long as she takes her medication.  The 
veteran added that her headaches may be severe up to two 
times per week at which time she will lie down.  She 
testified during her April 2006 hearing  that her headaches 
typically lasted a half hour.  Significantly, the veteran 
estimated that she lost a couple hours of work in a month's 
time.  As such, her headaches do not appear to be prostrating 
in nature.  Accordingly, the veteran has not been shown to 
have met the criteria for an evaluation in excess of 10 
percent.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation for her migraines.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100.

Further, the factual findings do not demonstrate that at any 
time during this appeal that the veteran's service-connected 
migraines warranted a higher rating.  As such, entitlement to 
a rating in excess of 10 percent for migraines is denied.  
38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8100; Hart v. 
Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected migraines 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of her 
disability.  Importantly, as noted above, the veteran 
testified that she missed a few hours of work every month, 
which has already been contemplated by 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  As such, the medical evidence of 
record does not show that her service-connected migraines 
have interfered with employment beyond the regular schedular 
criteria nor rendered her unemployable.  In fact, the veteran 
testified that she is working.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
migraines under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Bilateral knee disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110; 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
bilateral knee disability.  Although there were in-service 
findings related to the veteran's knees, there were no 
findings of such on her August 1990 separation examination.  
Additionally, for the reasons set out below, the Board finds 
that the more probative evidence does not show a current knee 
disability.  After careful consideration, the Board concludes 
that the veteran is not entitled to service connection for a 
bilateral knee disability. 

The veteran's December 1982 entrance examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of a bilateral knee disability.  An April 1984 
emergency care and treatment entry reflected that the veteran 
reported falling on her right knee and complained of pain.  
The assessment was minor knee bruise.  A follow up entry a 
few days later indicated that the veteran still had pain and 
crepitus and the plan was three days of limited duty.  An 
October 1985 entry showed complaints of bilateral knee pain 
and the assessment was possible CMP (chondromalacia 
patellae).  However, on her August 1986 examination and 
report of medical history, there were no clinical findings 
related to her knees and she marked "no" when asked if she 
had or ever had a "trick" or locked knee.  Importantly, the 
veteran's August 1990 separation examination was negative for 
complaints, treatment, diagnosis, or other findings related 
to her knees.

The post-service medical evidence is in conflict regarding 
whether the veteran has a current bilateral knee disability.  
In a May 2005 letter, private Dr. L.E., M.D. indicated that 
he had treated the veteran for five years for bilateral knee 
degenerative arthritis.  However, both the May 2005 and July 
2006 VA examiners found the veteran's knees to be normal.  

However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this regard, although Dr. L.E. stated that there were 
multiple x-rays related to the veteran's degenerative 
arthritis, no x-ray reports were provided.  Consequently, 
there was no clinical data or other rationale to support Dr. 
L.E.'s findings of record.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, Dr. L.E.'s medical opinion that the 
veteran has degenerative arthritis is inadequate as it is 
unsupported by clinical evidence.  Black, 5 Vet. App. at 180; 
see also Knightly, 6 Vet. App. 200.  Moreover, Dr. L.E. did 
not comment on any relationship between the veteran's knees 
and service.  

By contrast, the May 2005 VA examiner reviewed the veteran's 
claims file, considered the veteran's complaints of knee pain 
and tiredness, and provided clinical evidence to support the 
conclusion that the veteran had normal knees.  Physical 
examination revealed no instability, flare-ups, and loss of 
motion after repetitive use and both knees were normally 
aligned and there was no swelling or deformity.  
Apprehension, McMurray, and Drawer tests were negative and 
active and passive range of motion tests were 0 to 140 
degrees without any complaints of pain.  The Board notes that 
38 C.F.R. § 4.71a, Plate II defines normal knee flexion and 
extension as 0 to 140 degrees.  The Board finds it 
significant that x-rays of both knees were within normal 
limits.  Again, during the July 2006 VA examination, physical 
examination indicated that both knees were normally aligned, 
patellar position was normal, and there was no deformity, 
swelling, or crepitus.  Apprehension, McMurray, Lachman's, 
and drawer tests were negative.  Range of active and passive 
motion was 0 to 140 with pain in the left knee at the end of 
motion.  Importantly, x-rays and MRI results were normal.  
After reviewing the claims file and conducting the 
examination, the examiner specifically referenced that as the 
veteran's knees were normal and as pathology was not found, 
an opinion regarding any link to service was moot.  
Therefore, the Board affords more probative weight to the 
thorough and supported findings of the VA examiners which 
found no indication of a bilateral knee disability.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Setting aside the fact that a current knee disability is not 
established by the evidence of record, there is no competent 
evidence linking any such knee complaints to her service.  
The Board notes that the veteran's first documented 
complaints of knee problems were in 2000 (as indicated in Dr. 
L.E.'s May 2005 letter), which is 10 years after her 
separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.  The Board finds it significant that her 
August 1990 separation examination was negative for 
complaints, treatment, diagnosis, or other findings related 
to her knees.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition).  

In this regard, the veteran's December 1992 VA examination 
and May 1993 report from Dr. N.H.U. were negative for any 
complaints related to the veteran's knees.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Because these records were generated with a view 
towards ascertaining the veteran's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  As such, after 
considering the forgoing, the Board attaches great probative 
weight to the lack of evidence linking any current knee 
disability to service.  

The Board acknowledges the veteran's contentions that she has 
knee pain, cannot run, and has difficulty walking up steps.  
However, the veteran, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, although she is competent to state that she has 
had problems with her knee since service, she is not 
competent to say she has a knee disability that is related to 
her service.  

In conclusion, the weight of the competent and probative 
evidence does not show a current bilateral knee disability.  
Without a current disability, the claim cannot be granted.  
See Degmetich, supra; see also Brammer v. Derwinski, supra.  
Further, the weight of the competent and probative evidence 
of record does not show a relationship to service.  As such, 
service connection for a bilateral knee disability must be 
denied.  38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).




ORDER

Entitlement to a 20 percent rating, and no higher, for the 
residuals of an upper back injury with scoliosis and 
degenerative arthritis of traumatic origin is granted.

Entitlement to a rating in excess of 10 percent disabling for 
headaches is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.




____________________________________________
K.M. MORGAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


